Citation Nr: 9932770	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 
40 percent disabling.

2. Entitlement to a total disability rating based on 
individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 and July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
not manifested by ankylosis of the lumbar spine or more than 
severe intervertebral disc syndrome. 

2.  The veteran's service-connected disabilities are a low 
back disorder, rated 40 percent, and malaria, rated zero 
percent.

3.  The veteran has a high school education and employment 
experience in public relations and as a sales representative. 

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational and employment backgrounds.
 




CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 40 
percent disabling for the 
veteran's low back pain have not been met.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. § 4.72, Diagnostic Code 5293.

2. A total disability evaluation based on individual 
unemployability due to service-
connected disabilities is not warranted. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an increased rating for a low 
back disorder

The veteran asserts that his low back disorder is far more 
severely disabling than reflected by his current 40 percent 
evaluation.  At a June 1998 Travel Board hearing before the 
undersigned Board Member, he testified that he could not 
drive very much without getting out to stretch and that he 
cannot mow the lawn or take the garbage out.  He stated that 
he even had trouble walking his dog.  He testified that his 
symptomatology was getting worse and that he could no longer 
help his wife around the house.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under Deluca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Service connection was for the veteran's low back disability 
was established by rating decision dated January 1946.  
Various evaluations have been assigned since that original 
grant, and the evaluation was most recently increased to 40 
percent by rating decision on June 1996.  As noted in the 
Introduction, the veteran appealed that decision for a higher 
rating. 

Turning to the medical evidence, the veteran has undergone 
two VA examinations in connection with his current claim for 
increase.  In June 1996, examination revealed no extremity 
atrophy and reflexes at 2+ bilaterally.  Ankle jerks were 
absent.  Sensation was intact to gross touch throughout but 
decreased in both feet.  Pinprick was decreased below the 
ankles bilaterally and position sense is somewhat decreased 
in both toes.  Strength was 4/5 throughout with focal 
weakness noted.  The veteran was diagnosed with chronic back 
pain without evidence of specific radicular signs but there 
was evidence of some sensory loss in both lower extremities.  
The examiner suggested further testing.

In November 1997 the veteran underwent another VA 
examination.  There, the examiner noted the veteran to have a 
lumbar range of motion of forward flexion to 45 degrees, 
extension to 5 degrees, and lateral rotation to 40 degrees on 
the left and 25 on the right.  The veteran was able to toe 
walk while holding on to the examination table to prevent a 
fall.  

Outpatient records from two distinct periods, August 1990 to 
May 1995 and March 1996 to March 1998, also describe the 
veteran's continuing back problems.  In August 1990, the 
veteran was diagnosed with mild scoliosis, and tenderness in 
the back.  The veteran was noted to move quite poorly.  In 
September and November 1993, the veteran complained of 
recurrent back and leg problems.  In December 1994, the 
veteran complained of constant back pain.  The doctor 
reviewed the veteran's MRI and noted degenerative changes.  
The veteran reported his symptoms were getting worse with 
numbness is right foot and toes.  He also had discomfort down 
the left.  

Similarly, in March 1996, the veteran underwent a MRI that 
revealed degenerative changes in the veteran's back.  In 
December 1997, another MRI revealed a disc bulge in the 
lumbosacral spine, degenerative disc disease with chronic low 
back pain.  In March 1998 the veteran fell in bathroom and 
sustained an injury to his back and legs.  The outpatient 
clinic records show that the veteran was seen on numerous 
other occasions for a variety of non-service-connected 
ailments and complaints.  

The veteran was also hospitalized at VA facilities on two 
occasions in March 1996, primarily for non-service-connected 
diseases, including heart disease.  At that time, the veteran 
complained of backache for years with pain radiating to the 
left side of the knee.  He was diagnosed with gait ataxia and 
rule out lumbar radiculopathy.  Later in the month, the 
veteran was diagnosed with degenerative joint disease of the 
L3/L4 region and was prescribed physical therapy.
The veteran's back disability has been assigned a 40 percent 
evaluation pursuant to 38 C.F.R. § 4.72, Diagnostic Code 
5293.  That code provides that symptomatology of severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted where the syndrome is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disk with little intermittent 
relief.

A 40 percent rating is warranted under 38 C.F.R. § 4.71a, 
Code 5295 for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  A 40 
percent evaluation, the veteran's current evaluation, is the 
highest schedular evaluation available under this diagnostic 
code.  Severe limitation of motion of the lumbar spine is 
rated 40 percent under 38 C.F.R. § 4.71a, Code 5292.  The 
veteran's current 40 percent evaluation is the highest 
schedular evaluation available under this diagnostic code.  
There is no medical evidence of ankylosis or complete 
immobility of the lumbar spine that supports a 50 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5289.  The 
thrust of the veteran's claim is that he meets the criteria 
for a 60 percent rating under Code 5293.    

A careful review of the evidence shows that the veteran's 
symptomatology does not rise to the level contemplated by the 
60 percent evaluation.  Although ankle jerks were absent on 
one VA examination, there is no evidence of muscle spasm.  
The VA examiner noted some sensory loss in the lower 
extremities but no specific radicular signs.  In reviewing 
all of the medical evidence dated in recent years, the Board 
finds no indication of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, with little intermittent relief.  In fact, the 
veteran's scoliosis of the spine is not service-connected and 
most of the outpatient clinic visits and the two 
hospitalizations in recent years have been primarily for 
evaluation of complaints and ailments other than the low 
back.  Accordingly, a rating in excess of 40 percent under 
code 5293 is not warranted.

In reviewing the veteran's claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent 
that these provisions are applicable to the Diagnostic Codes 
considered in this case, there is no objective evidence of 
additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.  Specifically, at the 1996 
examination, the examiner noted no atrophy and the veteran 
had uniform 4 of 5 strength at his November 1997 VA 
examination and no fatigue was noted.  There is no objective 
medical evidence to show pain or flare-ups of pain, weakness, 
or any other symptom or sign, results in any additional 
functional limitation of the low back to a degree that would 
support a higher rating under Code 5289 or 5293.  As such, 
the Board is unable to find a basis for assigning a rating in 
excess of 40 percent under these regulatory provisions.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995) 

Moreover, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has been hospitalized only twice for 
this disorder, both in March 1996.  The VA examiner did not 
give an opinion as to the employability of the veteran.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

I. TDIU

The Board finds that the veteran's claim for a total rating 
based on individual unemployability due to his service- 
connected disabilities is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be an impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  Service connection 
presently is in effect for lumbosacral strain, evaluated at 
40 percent. The veteran is also service-connected for 
malaria, evaluated as noncompensable.  Considering the 40 
percent combined disability evaluation assigned for the 
veteran's service-connected disabilities, in light of the 
criteria for assignment of a total rating, the Board notes 
that the veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16(a).  Furthermore, for the reasons set forth 
below, the Board finds that the evidence does not indicate 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  As such, the criteria for assignment of a total 
rating on an extra-schedular basis, pursuant to 38 C.F.R. § 
4.16(b), are not met, and the claim is denied.

A review of the veteran's service personnel records and post-
service statements, including two received in September 1980, 
show that the veteran has a high school education and 
employment experience in public relations and as a sales 
representative. 

There is no medical evidence on file to indicate that the 
veteran's malaria has been symptomatic in recent years; it is 
apparent that the zero percent rated disability has been 
quiescent for many years, and it is not contended otherwise.  
The thrust of the veteran's claim is that his back disability 
renders him unemployable.

The veteran testified at his hearing before the undersigned 
Board Member in September 1999 that he had been in law 
enforcement all of his life and that he had to leave his last 
job because it involved too much driving.  He testified that 
his back disability keeps him from driving these long 
distances.  However, the medical evidence does not establish 
that the veteran is unemployable.  Specifically, 
notwithstanding the veteran's own statements, the record does 
not contain a medical opinion that the veteran is 
unemployable due to his service-connected low back 
disability.  It is pertinent to note that the veteran has a 
number of non-service-connected disabilities that may not be 
considered, including hypertension, heart disease, and 
hypothyroidism.  Also, his advancing age may not be 
considered.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal ratings of 
disability.  Id.  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  
While the veteran's service-connected disability may limit 
him from some forms of work, it does not prevent all 
substantially gainful employment for which he is qualified by 
reason of her education and work experience.  There is no 
probative evidence in the record to show that he is incapable 
of performing his previous work, or other forms of similar 
work, due solely to the established service-connected low 
back condition.  As a result, the Board finds that the 
criteria for a TDIU rating are not met.
  
The Board has also considered the applicability of the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) in 
connection with the veteran's claim for a TDIU; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is inapplicable. See Gilbert, 1 Vet. App. at 55-56. 











ORDER

The claim for an evaluation in excess of 40 percent for the 
veteran's low back disability is denied.

The veteran's claim of entitlement to TDIU is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals







